MOORE, Circuit Judge,
dissenting.
The majority here concludes that the district court did not clearly err in its determination that Richardson had committed another felony offense, triggering an enhancement under § 2K2.1(b)(5) of the Guidelines. Because I believe the majority to be in error, I respectfully dissent.
The district court based its decision on three pieces of evidence: the presence of the money and firearm in close proximity under Richardson’s mattress, the lack of alternative sources for the money, and the hearsay-upon-hearsay evidence contained in the search warrant - this last whose sufficiency as mere probable cause was considered a “close question” by the magistrate judge. Joint Appendix at 24. While this certainly amounts to circumstantial evidence of wrongdoing, it does not come near to meeting the Government’s burden of proving by a preponderance of the evidence that a particular felony offense was committed. Even if we accept the supposition that the money in question was the proceeds of drug trafficking, rather than of any other legal or illegal activity, we do not know which drugs the court found Richardson to have trafficked in, nor what quantity he possessed, nor when he was in possession of them, nor where he kept them. As a result, we additionally have no way of gauging whether the firearm was used in eonnec*572tion with this phantom offense. While I agree with my colleagues as to the scope of our review of the district court, even granting that court all the deference due to it, I believe that the district court was clearly in error to find that another felony offense had been committed.
I respectfully dissent.